Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
As per claim 26, 
Previously submitted claim 1 as of the communications dated November 06, 2019 was directed to a text analysis method that assigned classifications to patients when they receive care from a healthcare provider. This was done through identifying structured and unstructured text, determining whether a patient should be assigned a classification based on this text and presenting a review system to show what text elements correspond to the classification issued. Amended claim 1 as filed June 28, 2021 is substantially similar to this. In contrast, claim 26 is directed to a text processing method which detects phrases indicative of care being administered to the patient, presents a user interface to review the identified phrases and identify patients that were provided health services, evaluating whether the patient who received care had a health condition or risk factor and using that evaluation to report a quality metric for the healthcare institution. This difference in the claim language constitutes a shift in the invention. Due to the dramatic change in the claim language, there would be undue burden on the examiner to examine claim 26 in its current form and is therefore drawn to a non-elected invention. 
As per claim 27, 
Previously submitted claim 1 as of the communications dated November 06, 2019 was directed to a text analysis method that assigned classifications to patients when they 
As per claim 28, 
Previously submitted claim 1 as of the communications dated November 06, 2019 was directed to a text analysis method that assigned classifications to patients when they receive care from a healthcare provider. This was done through identifying structured and unstructured text, determining whether a patient should be assigned a classification based on this text and presenting a review system to show what text elements correspond to the classification issued. Amended claim 1 as filed June 28, 2021 is substantially similar to this. In contrast, claim 28 is directed to elements similar to that of the communications filed May 21, 2020. This change in the claim language constitutes a shift in the invention. Due to the dramatic change in the claim language, there would be undue burden on the examiner to consider claim 28 in its current form and is therefore drawn to a non-elected invention.
Accordingly claims 26-28 are drawn to a non-elected invention(s) and are therefore withdrawn from consideration. 


Status of Claims
This office action for the 16/178395 application is in response to the communications filed June 28, 2021. 
Claims 1, 3-19, 22 and 24 were amended June 28, 2021.
Claim 25 was cancelled June 28, 2021. 
Claims 26-28 are withdrawn from consideration. 
Claims 1, 3-20, 22 and 24 are currently pending and considered below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (US 2015/0066539; herein referred to as Sheffer.) in view of Kleinke (US 2002/0082863)
As per claim 1, 
Sheffer teaches by computer, processing unstructured text and other items belonging to medical records of a particular patient to identify words or phrases the identified words or phrases corresponding to structured data representations of pre-defined rules for assigning patients to classifications related to providing services. (Paragraphs [0027], [0049], [0069]-[0075] and Figure 3 of Sheffer. The teaching describes text recognition of medical documentation that includes identification of unstructured and structured information. This information contains clinical indicators such as symptoms, physical findings, medications, and laboratory results. The unstructured information comes in the form of text that corresponds to pre-defined classifications for patients. These pre-defined classifications are in the form of structured data representations.)
Sheffer further teaches by computer, through a user interface, presenting to users the unstructured text items, the identified words or phrases, and user interface controls for reviewing classifications of or classifying the particular patient in accordance with the rules for classifying and based on the words or phrases of the unstructured text items. Paragraphs [0039]-[0042] of Sheffer. The teaching describes advanced CDI analysis to interpret the unstructured data through natural language processing. The results of which are presented to CDI specialists that review.)
The teaching of Sheffer does not explicitly disclose the course of health care services including screening, diagnosis, and treatment services provided at successive times including services provided by a particular physician, the classification rules including a certain classification for a population of patients who had been subject to a certain disease or condition or intervention for whom the course of services provided by the particular healthcare provider over time conformed to a particular protocol over time or resulted in a particular outcome or determining whether the particular patient should be assigned to the certain classification based on the course of the healthcare services including screening, diagnosis and treatment provided at successive times. 
However, Kleinke teaches a course of health care services including screening, diagnosis, and treatment services provided at successive times including services provided by a particular physician, classification rules including a certain classification for a population of patients who had been subject to a certain disease or condition or intervention for whom the course of services provided by the particular healthcare provider over time conformed to a particular protocol over time or resulted in a particular outcome or determining whether the particular patient should be assigned to the certain classification based on the course of the healthcare services including screening, diagnosis and treatment provided at successive times. (Paragraph [0084] of Kleinke. The teaching describes that a physician must issue a multi-tiered diagnosis to get a payer to pay for the medication Lupron. Such a classification is given to a patient after having successive screenings, diagnoses and treatments over a sufficient period of time from a physician for endometriosis or fibroid tumors. The patient's symptoms have not responded to previous treatment with estrogen-suppressant therapy which is being 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Sheffer, the classification teachings of Kleinke. One of ordinary skill in the art would have known that for certain conditions, an accurate medical diagnosis can be difficult to come by. Including multiple data points for the same patient from a physician who knows the patient and their chronic condition, like described in Kleinke would have made a better patient classification that a single data point from a physician who may or may not know their patient as well as they need to. This kind of classification would have improved Sheffer’s classification method due to the greater number of patient data points thereby making a patient’s classification more reliable. One of ordinary skill in the art would have added to the teaching of Sheffer, the classification teachings of Kleinke based on this incentive without yielding unexpected results. 
The combined teaching of Sheffer and Kleinke then teach the number of patients in the population assigned to the certain classification, including the particular patient, to be used to evaluate pre-defined quality metrics indicative of a quality of services provided over time to a larger population of patients who have been subject to the certain disease or condition or intervention. (Paragraph [0087] of Sheffer. The teaching describes that the markers in the medical record may indicate that a medical condition is not reported, under reported or properly reported. The system would have a pre-defined metric or threshold to computationally determine whether a record is complete or not. A records completeness is being interpreted as a quality of service due to the fact that without a Paragraph [0084] of Kleinke. The teaching describes that a physician must issue a multi-tiered diagnosis to get a payer to pay for the medication Lupron. Such a classification is given to a patient after having successive screenings, diagnoses and treatments over a sufficient period of time from a physician for endometriosis or fibroid tumors. The patient's symptoms have not responded to previous treatment with estrogen-suppressant therapy which is being construed as the particular healthcare provider over time conformed to a particular protocol over time or resulted in a particular outcome. The process concludes with determining whether or not a patient is classified as having the drug covered based on the course of the healthcare services including screening, diagnosis and treatment provided at successive times. The combined teaching would provide these quality metrics to a larger population of patients compared to the single patient when they consider more patients that suffer from the same condition.)
As per claim 3, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1. 
Sheffer further teaches the processing of the unstructured text items comprises natural language processing. (Paragraph [0023] of Sheffer. The teaching describes this disclosure describes techniques to amplify prior capabilities to find cases that exhibit improvement opportunities, provide structured models of clinical evidence to support consistent CDI decisions, and extend natural language processing (NLP) technology to capture clinical indicators from both unstructured and structured sources.)
As per claim 7, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1. 
Sheffer further teaches the processing of the unstructured text and other items is also to identify concepts, modifiers, or relationships associated with the pre-defined rules for assigning patients to classifications. (Paragraphs [0023] and [0024] of Sheffer. The teaching describes that this disclosure describes techniques to amplify prior capabilities to find cases that exhibit improvement opportunities, provide structured models of clinical evidence to support consistent CDI decisions, and extend natural language processing (NLP) technology to capture clinical indicators from both unstructured and structured sources. Natural language processing (NLP) can be applied to a number of areas in the healthcare industry, including text translation, document retrieval and routing, and information extraction.)
As per claim 9, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1. 
Sheffer further teaches the unstructured text items comprise clinical notes or reports of a practitioner. (Paragraph [0063] of Sheffer. The teaching describes that generally, medical record 30 may include both structured and unstructured data. Unstructured data includes free text, narratives, descriptions, notes, and summaries, as provided by the physician, or other caregiver, or even by the patient, for example in admission notes 32, histories 34, consultation or specialist notes 38, procedural notes 40, progress notes 42, and discharge summaries 44, or in the form of free text associated with imaging or diagnostics in diagnostic tests 36.)
As per claim 19,
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer further teaches that the unstructured text items comprise human-generated prose. (Paragraph [0063] of Sheffer. The teaching describes that generally, medical record 30 may include both structured and unstructured data. Unstructured data includes 
Claims 4-6, 17, 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer and Kleinke in further view of Riskin et al. (US 2014/0365210; herein referred to as Riskin).
As per claim 4, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer does not explicitly disclose in which the processing of the unstructured text items comprises specifying annotations or other metadata for the unstructured text items, the metadata comprising factors of the rules for assigning patients to classifications applicable to the unstructured text items. 
However Riskin teaches in which the processing of the unstructured text items comprises specifying annotations or other metadata for the unstructured text items, the metadata comprising factors of the classification rules for assigning patients to classifications applicable to the unstructured text items. (Paragraphs [0071]-[0072] of Riskin
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Sheffer and Kleinke, the teaching of Riskin. The teaching of Riskin at paragraphs [0011] and [0012] teach that there is a need for NLP systems to output clear representations of unstructured narrative data within a modeled, schema-driven, elemental, and coded approach. This teaching of Riskin allows for these goals to be met. One of ordinary skill in the art would have added to the combined teaching of Sheffer and Kleinke, the teaching of Riskin based on this incentive without yielding unexpected results. 
As per claim 5, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 4.
Riskin further teaches in which the metadata for the unstructured text items is of one or more types of metadata. (Paragraphs [0071]-[0072] of Riskin.)
As per claim 6, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 5.
Riskin further teaches maintaining structured data representing the pre-defined rules for assigning patients to classifications and in which the specifying of metadata for the unstructured text items is based on the structured data representing the pre-defined rules for assigning patients to classifications. (Paragraphs [0071]-[0072] of Riskin.)
As per claim 17, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 4.
Sheffer further teaches by computer, receiving predefined structured classification rule data representing the rules for assigning patients to classifications. (Paragraphs [0027], [0049], [0069]-[0075] and Figure 3 of Sheffer. The teaching describes text recognition of medical documentation that includes identification of unstructured and structured information. This information contains clinical indicators such as symptoms, physical 
Sheffer and Riskin further teaches by computer, processing the unstructured text items and annotations identifying words or phrases of the unstructured text items that correspond to words or phrases appearing in the pre-defined rules for assigning patients to classifications, using the pre-defined structured classification rule data representing the rules for assigning patients to classifications, to generate indications of conformity of the unstructured text items with the rules for assigning patients to classifications. (Paragraphs [0047]-[0053] of Sheffer. The teaching describes that the system import unstructured text, identifies relevant portions of the unstructured text and indicates an overall confidence level (i.e. high, medium or low) of how well the unstructured text conforms to pre-defined rules for classifications for patients. Paragraphs [0071]-[0072] of Riskin. The teaching describes pulling information from a dataset. This dataset is in unstructured form and NLP is used to determine a set of structured findings. These findings are in multiple types such as problems (congestive heart failure), medications (beta blocker), or procedures (cervical screening) along with associated qualifiers, modifiers, or elements, such as certainty (no, high certainty), status (previous, new), body location (lung), section (Assessment), and other findings, or concepts clinically similar to these terms. Such findings are tagged with annotations that describe these classifications.)
As per claim 18, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 17.
Riskin further teaches processing the unstructured text items and annotations comprises parsing the unstructured text items and annotations to identify elements of annotations Paragraph [0072] of Riskin. The teaching describes “the systems and methods may include a parser, which determines the structure of a sentence. For example, for each sentence, the system and method may generate a set of structured findings, such as problems (congestive heart failure), medications (beta blocker), or procedures (cervical screening) along with associated qualifiers, modifiers, or elements, such as certainty (no, high certainty), status (previous, new), body location (lung), section (Assessment), and other findings, or concepts clinically similar to these terms. In some embodiments, the parsed output is organized within sections, defining clinical context.” This means that the unstructured text items and annotations are parsed with a parsing function to determine matching elements to the structured data.)
As per claim 20, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 17.
Riskin further teaches that the annotations comprise words, phrases, or concepts. (Paragraphs [0071]-[0072] of Riskin. The teaching describes pulling information from a dataset. This dataset is in unstructured form and NLP is used to determine a set of structured findings. These findings are in multiple types such as problems (congestive heart failure), medications (beta blocker), or procedures (cervical screening) along with associated qualifiers, modifiers, or elements, such as certainty (no, high certainty), status (previous, new), body location (lung), section (Assessment), and other findings, or concepts clinically similar to these terms. Such findings are tagged with annotations, described with words, phrases and/or concepts, which describe these classifications.)
As per claim 22, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 17.
Sheffer further teaches by computer, populating pages of the user interface with the unstructured text, the identified elements of the unstructured text, and the indications of conformity of the unstructured text with the classification rules for assigning patients to classifications. (Paragraphs [0047]-[0053] of Sheffer. The teaching describes that the system import unstructured text, identifies relevant portions of the unstructured text and indicates an overall confidence level (i.e. high, medium or low) of how well the unstructured text conforms to pre-defined rules for classifications for patients.)
As per claim 24, 
The combined teaching of Sheffer, Kleinke and Riskin teaches the limitations of claim 4.
Sheffer and Riskin further teaches that the user interface further comprises:
A presentation of annotations and the unstructured text items identifying the words or phrases of the unstructured text items that correspond to the structured data representations of the pre-defined rules for assigning patients to classifications. (Paragraphs [0127]-[0136] and Figures 6 A and B of Riskin. The teaching describes presenting to elements identified from unstructured text items and annotations that correspond to structured data codes that follow predefined metrics.)
A presentation of indications of conformity of the unstructured text items with the pre-defined rules for assigning patients to classifications. (Paragraphs [0047]-[0053] of Sheffer
A presentation of user interface controls for navigating additional unstructured text items and annotations and indicating conformity of each of the unstructured text items and annotations, including the additional unstructured text items and annotations, to the pre-defined rules for assigning patients to classifications. (Paragraphs [0039]-[0042] of Sheffer. The teaching describes advanced CDI analysis to interpret the unstructured data through natural language processing. The results of which are presented to CDI specialists that review. Paragraphs [0047]-[0053] of Sheffer. The teaching describes that the system import unstructured text, identifies relevant portions of the unstructured text and indicates an overall confidence level (i.e. high, medium or low) of how well the unstructured text conforms to pre-defined rules for classifications for patients. Paragraphs [0071]-[0072] of Riskin. The teaching describes pulling information from a dataset. This dataset is in unstructured form and NLP is used to determine a set of structured findings. These findings are in multiple types such as problems (congestive heart failure), medications (beta blocker), or procedures (cervical screening) along with associated qualifiers, modifiers, or elements, such as certainty (no, high certainty), status (previous, new), body location (lung), section (Assessment), and other findings, or concepts clinically similar to these terms. Such findings are tagged with annotations that describe these classifications.)
Claims 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer and Kleinke in further view of Amarasingham (US 2017/0132371; herein referred to as Amarasingham)
As per claim 8, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer does not explicitly disclose through the user interface, presenting a user interface control for specifying a range of date, and in which the unstructured text items presented to each of the user are within the range of dates. 
However Amarasingham teaches through the user interface, presenting a user interface control for specifying a range of date, and in which the unstructured text items presented to each of the user are within the range of dates. (Paragraph [0058] of Amarasingham. The teaching describes that the user may select a date range, hospital, clinical event, and provides a list of patient cohorts that share a common disease or condition (i.e., clinical event) for review.)
It would have bene obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Sheffer, the filter teachings of Amarasingham. One of ordinary skill in the art would have known that medical researchers would like to know when certain diseases are more prevalent than others. The teaching of Sheffer does not necessarily provide filters to perform a proper epidemiological study. Amarasingham provides a filter by date to classify patients in a time frame of interest. One of ordinary skill in the art would have added to the teaching of Sheffer, the teachings of Amarasingham based on this incentive without yielding unexpected results. 
As per claim 14, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer does not explicitly disclose in which the presenting by the computer, through the user interface, of the unstructured text items comprises identifying for the users unstructured text items based on their relevance status to the rules for assigning patients to classifications. 
However Amarasingham teaches presenting by the computer, through the user interface, of the unstructured text items comprises identifying for the users unstructured Paragraph [0057] of Amarasingham. The teaching describes that the system is analyzing the datasets to determine if a patient is at high risk for a condition in a predictive model. The reviewer feedback may be used to automatically adjust the weights of the plurality of risk variables used in the predictive model used to identify at least one high-risk patient and likely relevant information about the patients. This prediction model would show patients in a list according to how high risk the patient is.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Sheffer and Kleinke, the relevance teachings of Amarasingham. One of ordinary skill in the art would have known that Sheffer does not anticipate patients being at high risk for a condition based on their analysis. It merely states what conditions a patient has based on their record. Amarasingham takes this process further by improving the analysis showing which patients are most likely to be at high risk for a given condition. This would have led to an improved NLP health system. One of ordinary skill in the art would have added to the combined teaching of Sheffer and Kleinke, the teaching of Amarasingham based on this incentive without yielding unexpected results. 
As per claim 15, 
The combined teaching of Sheffer, Kleinke and Amarasingham teaches the limitations of claim 14. 
Amarasingham further teaches in which the presenting by the computer, through the user interface, of the unstructured text items comprises presenting the unstructured text items in orders based on their dates or relevances. (Paragraphs [0057] and [0058] of Amarasingham.)
As per claim 16, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer does not explicitly disclose in which the presenting by the computer, through the user interface, of the unstructured text items comprises presenting a summary of classification statuses of the patient with respect to the classification rules for assigning patients to classifications. 
However Amarasingham teaches presenting a summary of classification statuses of the patient with respect to the classification rules for assigning patients to classifications. (Paragraphs [0058]-[0061] of Amarasingham. The teaching describes presenting to the user classifications based on patient cohort and patient summaries.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Sheffer, the summary teachings of Amarasingham. One of ordinary skill in the art would have known that with all of the information that the system parses through and presents, users would have found that the summary teachings of Amarasingham to be a great alternative to the text heavy interface of Sheffer because the required information is more easily accessible. One of ordinary skill in the art would have added to the teaching of Sheffer, the teaching of Amarasingham based on this incentive without yielding unexpected results. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer and Kleinke in view further of Breslau et al. (Biological Psychiatry Volume 39, Issue 6, 15 March 1996, Pages 411-418, “Sleep disturbance and psychiatric disorders: A longitudinal epidemiological study of young Adults”; herein referred to as Breslau.).
As per claim 10, 
The combined teaching of Sheffer and Kleinke teaches the limitations of claim 1.
Sheffer does not explicitly disclose in which the pre-defined metrics are applied to a larger population to generate fractions. 
However Breslau teaches pre-defined metrics that are applied to a larger population to generate fractions. (Results and Tables 1-6, Pages 413-416, of Breslau. The teaching describes that patients were classified by certain sleep disorders and a prevalence of such was expressed in percentages. It is well known that a number can be interchangeably expressed as a fraction or a percentage without changing what the number means. The percentages describe a percentage of patients that experience a condition in light of the rest of the tested population. The percentages further describe patients having a condition and a percentage of those patients that have an additional condition. The percentages are generated based on a given amount of patients experiencing a pre-defined metric. This population would be larger than the population of a single patient) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Sheffer and Kleinke the statistical teachings of Breslau. One of ordinary skill in the art would have known that presenting quality metrics in this form is widely known, commonly known and is particularly ubiquitous in the field of epidemiology, the aim of these inventions. One of ordinary skill in the art would have added to the combined teaching of Sheffer and Kleinke, the teaching of Breslau based on this incentive without yielding unexpected results. 
As per claim 11, 
The combined teaching of Sheffer, Kleinke and Breslau teaches the limitations of claim 10.
Breslau further teaches in which the rules for assigning patients to classifications define denominators of the fractions as patients having specified characteristics. (Results and Tables 1-6, Pages 413-416, of Breslau.)
As per claim 12, 
The combined teaching of Sheffer, Kleinke and Breslau teaches the limitations of claim 11.
Breslau further teaches in which the rules for assigning patients to classifications define numerators of the fractions as numbers of patients who belong to the populations of the denominators and for whom diseases, conditions, or interventions of the patients or services provided the healthcare provider have specified conditions. (Results and Tables 1-6, Pages 413-416, of Breslau.)
As per claim 13, 
The combined teaching of Sheffer, Kleinke and Breslau teaches the limitations of claim 11.
Breslau further teaches in which the denominators of the fractions comprise numbers of patients satisfying first pre-defined rules for assigning patients to classifications and the numerators of the fractions comprise numbers of patients satisfying secondary pre-defined rules for assigning patients to classifications. (Results and Tables 1-6, Pages 413-416, of Breslau.)

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. The applicant has made arguments that do not correspond to pending claim language. Accordingly, the applicant is arguing for features that are not claimed and are therefore not compelling. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.A.N./Examiner, Art Unit 3686                       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626